DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 12 August 2022 is acknowledged and entered.  Following the amendment, claim 7 is canceled, claims 1, 3, 9, 11-15, 18, 22-24, 26, 30 and 40-42 are amended, and the new claim 45 is added.  
Currently, claims 1, 3, 9, 11-15, 18, 22-24, 26, 30 and 40-45 are pending, and claims 1, 3, 9, 11-15, 18, 22-24, 26, 30, 40-42 and 45 are under consideration. Claims 43 and 44 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 7 are moot as the applicant has canceled the claim.
The rejection of claims 1, 3, 9, 11-15, 18, 22-24, 26, 30 and 40-42 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/12/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claims 1, 3, 9, 14, 15, 18, 22-24, 30 and 40 remain rejected, and the new claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 5/12/2022, at pages 5-8. 
Applicants argument filed on 12 August 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 10-12 of the response, the applicant argues that as disclosed in the application, the claimed group of sequence-related IL-1R-I binding polypeptides has been defined based on a statistical analysis of a number of random polypeptide variants of a parent scaffold that were selected for their interaction with IL-1R-I; that the group of sequence-related IL-1R-I binding polypeptides has been provided not only through primary selection experiments (Examples 1-2), but also by including design and construction of a first and a second matured libraries (Examples 3-7), and by successive screening of IL-1R-I binding polypeptides from the libraries (Examples 8-9), which resulted in the identification of over 1600 IL-1R-I binding polypeptides comprising an IL-1R- I binding motif, and this is indeed a substantive amount of examples; that, citing the Lofblom reference (2010; Exh. A), Affibody® molecule libraries are generally constructed by combinatorial randomization of 13 amino acid positions in helices one and two that comprise the original Fc- binding surface of the Z-domain, thus, the binding properties of the Affibody® molecule derives from these 13 amino acid residue; that in sequence i) of present claim 1 a binding motif having 29 amino acid residues, which 14 positions are denoted "Xn", and allowed for some variation; that the alteration in position 5 to V or I resulted in IL-1R-I binding polypeptide variants displaying high affinity for IL-1R-I, due to this advantageous mutation in X5, the number of positions is 14 and not 13; and 11 of the 14 Xn positions are restricted to two alternative amino acid residues, and only three positions have more than two alternative amino acid residues are allowed; that claim 1 encompasses a combinatorial space of 1,290,240 peptides, when excluding the % sequence identity, which number, though large, is not "close to infinite"; that if the 14 variable amino acids are varied with 20 amino acids, the number of encompassed sequence variants would be 2014 variant, thus, compared to the starting library, the number of sequence variants encompassed by the sequence i) is far, far smaller; that the skilled artisan would recognize that the BM sequence, or the genus, defined in the claims is a reasonable generalization of the identified and tested sequences, and it is the BM that provides the binding function; the Applicant has thus demonstrated sufficient distinguishing identifying characteristics of the genus and has described a representative number of species; and that minor amino acid substitutions could be contemplated while essentially maintaining the polypeptide's spatial structure and IL-1R-I binding function, as Lofblom describes substitutions both within and outside of the HER2 binding motif of an Affibody® molecule (Figure 2) without affecting the binding function, for example, amino acid residues in the scaffold parts of the 58-mer, i.e. outside of the binding motif, were substituted without affecting the binding function; for these reasons, minor sequence variations (e.g., in two positions) are allowed in claim 1 ii), provided that X5 is I or V and that IL-1R-I binding is maintained. 
This argument is not persuasive for the reasons of record and the following: first, it is unclear as to why applicants calculation is “when excluding the % sequence identity”, while such is being claimed, and represents perhaps even larger part of the genus claimed because there is no limitation as to what and where the amino acid substitutions can be or take place within the BM of i).  Therefore, applicants argument based on such calculation is not so meaningful.  Additionally, with respect to the argument of “minor amino acid substitutions”, the specification does not define such; and more importantly, the claims (claim 1, for example), as written, are not limited to so-called “minor amino acid substitutions”.  Further, there is no % variant of the variants of i) (the BM) in claim 1 meeting the limitations of the claim was ever identified or particularly described in the specification.  Furthermore, as discussed in the previous Office Action, while the specification teaches about 1650 IL-1R-I binding polypeptides (Z variants) derived from a library of random variants of protein Z having 58 amino acid residues (scaffold), they do not seem to close to be representative of the infinite numbers of the broad genus claimed because of the following: 1) no variants that seem to comprise 50% sequence variation each from each other in the BM; 2) all variants seem to share the same residue at certain X positions; 3) no 89% or any % variant thereof is ever disclosed; 4) all variants comprise 58 residues, and no indication that BM alone (29 residues) would be sufficient for IL-1R-I binding; and 5) the variants seem to comprise one of the two N- and C- terminal sequences, i.e., N- and C- terminal sequences as shown in SEQ ID NO: 1721 and 1709, respectively.  There is no % variants of SEQ ID NO:1686 (already a BM consensus sequence) or SEQ ID NO: 1721 and 1709 or SEQ ID NO: 1-1632 and 1679 meeting the limitations of the claims were ever identified or particularly described in the specification.  Even when applying the less meaningful number of peptides calculated by applicants, i.e., 1,290,240 peptides (excluding the % sequence variants claimed), 1600 IL-1R-I binding polypeptides identified merely represent about 0.1% of the 1,290,240.  As such, the skilled artisan would not conclude that the specification has provided adequate written description for the claimed genus, especially in view of the extremely broad genus claimed and the shared structural natures among the Z variants disclosed.  Once again, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision. 

New matter rejection 
Claim 9 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the following reasons: 
Claim 9 recites “comprising sequences flanking the IL-R-I binding motif as defined in claim 1, wherein each flanking sequence has at least 89% to the corresponding sequence flanking the BM in a; … comprising sequences flanking the IL-R-I binding motif as defined in claim 1, wherein each flanking sequence has at least 89% to the corresponding sequence flanking the in c”; however, applicants have not pointed out, nor can the examiner locate, the basis in the specification for such limitations.  
This is a new matter rejection.  

Conclusion:
No claim is allowed.
Claims 11-13, 26, 41 and 42 are objected to as being dependent upon a rejected base claim.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/22/22